UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 15, 2011 AMERICAN RESTAURANT CONCEPTS, INC. (Exact Name of Registrant as Specified in Charter) Florida (State or Other Jurisdiction of Incorporation) 000-54226 (Commission File Number) 59-3649554 (IRS Employer Identification No.) 12763 Clear Springs Drive Jacksonville, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(904) 741-5500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 15, 2011, James Robert Shaw resigned as Vice President and as a member of the Board of Directors of American Restaurant Concepts, Inc. (the “Company”) effective immediately.The Company has not appointed anyone to replace Mr. Shaw as Vice President of the Company, nor has a successor been chosen to replace Mr. Shaw on the Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN RESTAURANT CONCEPTS, INC. Dated:August 19, 2011 By: /s/Michael Rosenberger Michael Rosenberger President and Chief Executive Officer
